TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-18-00098-CV



                                   Chioma Okoro, Appellant

                                                 v.

                        Robert Ceresa and Colette Burnette, Appellees


              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-17-006187, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on June 14, 2018. On July 10, 2018, this

Court sent a notice to appellant informing her that her brief was overdue and that a failure to file

a satisfactory response by July 20, 2018, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed for Want of Prosecution

Filed: August 14, 2018